Fairchild, J.
(dissenting). I agree that there was no evidence to sustain a finding of negligence as to management and control as an element of negligence independent from lack of lookout. Doubtless the jury’s finding of negligent management and control was based on the proposition that Wowiaras failed to do anything to avoid the danger. The jury did not make the distinction between failing to act when aware of danger and failure to act because of failure to see. In apportioning negligence, the jury was weighing the conduct of the two drivers, and I do not think the apportionment was affected by calling the failure to act to avoid the danger two kinds of negligence (management and lookout) in place of one (lookout). I do not agree that the doctrine of duplicity should be applied in this type of situation.